WOODSON, J.
The plaintiff instituted this suit in the circuit court of Jackson county against the defendant to recover the sum of $25,000' damages sustained by him in consequence of personal injuries received through the alleged negligence of the latter.
The petition, in substance, alleged that on August 19, 1904, the plaintiff was in the employ of the defendant and was operating what was known as a corn grinder, in the second story of a building belonging to the. defendant, and that the building was without windows, except certain small windows at the top, and that the *509light admitted was dim and insufficient to properly light the building so that plaintiff could see to properly perform his duties. That he made complaint of the insufficiency of the light and objected to working with it, and requested defendant to furnish more light and construct more windows. That it promised to do so and failed to do so. That on account of the insufficiency of light, the plaintiff was injured while operating the machine, to-wit, the corn grinding machine. That he got his left hand caught in the moving machinery inside the grinding mill and so mashed and bruised that it had to be amputated at the wrist.
The answer was a general denial, a plea of negligence on the part of the plaintiff, and the assumption of risk.
The facts of this case are but few and are undisputed, as disclosed by this record. •
The defendant was engaged in the elevator and grain business at Kansas City. It maintained and operated a corn grinder in one of its buildings, which was poorly lighted. The plaintiff was .an employee of the defendant, whose duty it was to operate that grinder. The machine was designed to grind corn by a system of cylinder rollers, which were propelled by steam power, and revolved inside of the machine. In dimensions it was about four and one-half feet square, and. stood on tbe floor, and was about five feet in height, on top of which stood a hopper, into which the com was placed and fed into the machine. It was made of steel, except the sides and top, which were made of wood. The corn was to be ground into chop for coarse feed. The corn ran down through the hopper on to the rollers, and was by them mashed and ground. In front of the machine, and at a point midway thereof and at about the height of a man’s waist, there was a small door, about six by fourteen inches square, opening into the machine, which could be opened or closed by the operator at *510will. There were three sets of rollers inside of the machine-one pair was near the bottom of the hopper; below that set some two feet was another pair, which are from twelve to fourteen inches below the lower edge of the door and some eight or ten inches removed back from the door; and still further removed is the third pair, which have nothing whatever to do with this case. The space between the first two pair is something near two feet. The grain passes from the hopper through the first and then drops forward toward the door and downward to the second pair of rollers.. This door is for the purpose of permitting the operator to insert his hand in the machine so as to catch the grist from the first rollers in order to determine whether or not it is being ground properly, which is determined by the touch of the thumb and fingers. If the hand is inserted on a straight line between the upper and lower edges of the* door, It will not come closer than twelve or fourteen inches to either the upper or lower pair of rollers, and, in order to catch the grain as it falls from the upper to the lower rollers, it is only necessary to insert the hand in on a straight line not further than up to the wrist. There are no lights on the interior of the machine; it is perfectly dark on the interior, except when the door is opened, which admits more or less light. It was not necessary for the proper operation of the machine that it should be light inside, nor was such light necessary to make it reasonably safe for the employees working about it. The light of the room' came through two small windows, near the top- of the room in which the machine was located, which gave sufficient light for plaintiff to see the machine in all of its outlines, and to transact all of his duties in and about the room, yet it was what was called a poor light. Plaintiff complained of the light, and the superintendent promised some two weeks prior to the injury to give him more light, but never did so-.
*511Under the facts as above stated, on August 19, 1904, plaintiff, while in the performance of his duties, opened the door of said machine and inserted his hand into the machine and extended it, as he said, in some unaccountable way, forward and downward between the rollers below, which were from twelve to fourteen inches removed from the door, which caught and mangled his hand so badly that amputation was necessary.
Defendant ashed the court to give an instruction in the nature of a demurrer to the evidence, which the court refused; and to that action of the court the defendant duly excepted. The court then submitted the cause to the jury under the evidence and instructions, and the jury found for the plaintiff and assessed his damages at the sum of $9,000. After taking proper steps therefor, the defendant duly appealed the cause to this court.
I. There is really but one question presented by this record, and that is, was the action of the court in refusing appellant’s demurrer to the evidence error?
There is no pretense that the machine was defective or so placed as to make it dangerous for the plaintiff to work with or about it. In fact, no such charge is made in the petition, but the sole complaint is that the room in which the machine was located was poorly lighted.
While it is true the evidence does tend to show that the light in the room was poor, and that plaintiff complained of it to appellant’s superintendent, and that the latter promised to remedy that, and that he never did so, yet the respondent introduced no evidence whatever which tends in the remotest degree to show how that fact had anything to do with or contributed to his injury. He does not pretend to say he did not see the machine, the door and the opening caused by opening the door; nor that he did not see and know where he was placing his hand.
*512He was an educated man and an experienced mill-man, and knew all about this machine and its operation, and had operated it some three weeks before he sustained the injuries complained of. He, himself, says he does not know how he happened to place his hand between the roller, nor did he tell the jury or the court what caused him to do so. He did not even tell the jury that the poor light of the room in which he was working had anything to do with his injury; and we are unable to see any connection between the two.
The only reasonable answer that suggests itself to our minds as to how he received his injury is this — -he either thoughtlessly or negligently thrust his hand and arm up to his elbow into the opening and let his hand drop down to the rollers, which caught his hand and ground it off.
The conclusion is irresistible to a fair and unbiased mind after reading this record that the appliances with which the respondent was working were reasonably safe, and that his injury was caused by his improper handling the machine. [Holmes v. Brandenbaugh, 172 Mo. 53.]
There being no evidence in this record which tends even remotely t5 prove the respondent’s injury was caused by the negligence of the appellant, we are, therefore, constrained to hold that the court erred in not giving its demurrer to the evidence.
For that reason the judgment is reversed.
All concur.